Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 39, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the interleaved codeword sequence" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The same remarks apply to claims 39, and 47.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 31-32, 36-40, 44-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loncke et al. (US 20180294917).

Regarding claim 31, Loncke discloses a low-density parity-check (LDPC) data encoding method (LDPC encoded payloads in a communications system; [0033]), comprising:
obtaining an LDPC codeword sequence by performing LDPC encoding on an information packet bit sequence ( LDPC encoder 802 which takes in information bit payload and LDPC encodes leveraging a rate-compatible LDPC code; [0066]);
obtaining an interleaved LDPC codeword sequence by interleaving the LDPC codeword sequence (an LDPC codeblock may not occupy the entire bandwidth, a tone level interleaver that interleaves tones across the entire transmission bandwidth may be used to mitigate frequency selective distortions; [0065]), 
wherein the obtaining the interleaved LDPC codeword sequence includes:
mapping bits from a S0-th bit to a S1-th bit in the LDPC codeword sequence to bits from a S0-th bit to a S1-th bit of the interleaved codeword sequence according to a predetermined interleaving index sequence (the rate matching and interleaver chain 820 uses a single sub-block interleaver 822, instead of using multiple sub-block interleavers 808. For example, when p (p is the number of sections or groups with Z bits each) equals to one, only Z.sup.0 is provided from the bit distribution 806 to the sub-block interleaver 822; [0068].
an interleaver pattern as a function of Z, a modulation order (e.g. QPSK, QAM 256 etc.), a column index, a repetition index, and/or the number of times around the circular buffer for a particular group of Z bits within the rate-matched stream m (e.g., shown in FIG. 8C and FIG. 8D), may be used in one or more of the 5G NR rate matching and interleaver steps; [0083]),
wherein S0 is a positive integer, and S1 is an integer greater than S0, wherein S0 is equal to 2xZ, where Z is a lifting size, and wherein S1 is determined using a length of the information packet bit sequence or a length of a bit sequence to be transmitted (a sub-block interleaver 808 on Z bits may be implemented as a row/column interleaver. An example of a row/column interleaver includes that the number of columns is C and the number of rows is R, and Z is the minimum integer such that Z≤(R×C). In some examples, data is written in row order, columns are permuted and data read out in column order; [0073]);
obtaining a rate-matched codeword sequence by performing a cyclic bit selection on the interleaved LDPC codeword sequence from a starting position (when using LDPC encoding/decoding (e.g., in a 5G NR system), the rate matching and interleaving steps may be reordered or reorganized because of the nature of the LDPC codes. For example, when using an LDPC PCM, the system may built a code structure, encode payload, perform a matrix operation (e.g., multiplying the payload by the matrix), where each row in the matrix (e.g., PCM) constitutes an individual parity check on a collection of bits within a codeword. In some examples, after a base matrix (e.g., LDPC PCM) has been built and the size of the matrix has been configured, each location of the matrix may get lifted by a sub-matrix (e.g., the M×M sub-matrix), where the sub-matrix constitutes an identity matrix that gets some cyclic rotation assigned to the identity matrix; [0057]); and
sending the rate-matched codeword sequence (LDPC and FEC may be used for data transmissions in a 5G NR system. In an example, rate matching may be used to adjust the length and rate of encoded payload(s) to match the sub-channel bit allocated for data transmissions; [0063]).

Regarding claim 32, Loncke discloses wherein the starting position is determined according to a redundancy version, the lifting size, and the length of the information packet bit sequence (The output of the bit collection step may feed a circular buffer. The bits to be transmitted are read from the circular buffer at a starting index labeled the ‘rv’ index. The bits are read from the circular buffer to fill up the allocated channel bits for transmission of the codeblock; [0054].
after a base matrix (e.g., LDPC PCM) has been built and the size of the matrix has been configured, each location of the matrix may get lifted by a sub-matrix (e.g., the M×M sub-matrix), where the sub-matrix constitutes an identity matrix that gets some cyclic rotation assigned to the identity matrix; [0057]).

Regarding claim 36, Loncke discloses wherein the predetermined interleaving index sequence is obtained by a block interleaving manner (each codeblock section may be fed to a sub-block interleaver which applies a row/column interleaver on a bit stream; [0054]),
wherein a number of columns of a block interleaving matrix is Z0, wherein Z0 is determined by a quasi-cyclic LDPC encoding parameter, and wherein the quasi-cyclic LDPC encoding parameter comprises at least one of: the lifting size, a total number of columns of a base graph matrix, a total number of rows of the base graph matrix, a number of system columns of the base graph matrix, or the length of the information packet bit sequence (when using an LDPC PCM, the system may built a code structure, encode payload, perform a matrix operation (e.g., multiplying the payload by the matrix), where each row in the matrix (e.g., PCM) constitutes an individual parity check on a collection of bits within a codeword. In some examples, after a base matrix (e.g., LDPC PCM) has been built and the size of the matrix has been configured, each location of the matrix may get lifted by a sub-matrix (e.g., the M×M sub-matrix), where the sub-matrix constitutes an identity matrix that gets some cyclic rotation assigned to the identity matrix; [0057].
 by limiting the interleaver to a subset of the entire codeblock (e.g., Z bits), hardware complexity and latency may be reduced. In some cases, allowing a larger Z (e.g., with more bits) may facilitate better bit error rate (BER) performance (e.g., with lower BER) compared with using a smaller Z. In some cases, Z may be the dimension of a QC matrix having QC codes; [0065]).

Regarding claim 37, Loncke discloses wherein S1 is equal to a positive integer multiple of the lifting size (In Table 1, the first row is a column index and represents the column numbers, the second row indicates whether the bit is a systematic bit (“1”) or a parity bit (“0”), and the third row indicates whether the bit is punctured (e.g., always punctured=“0”). In some example, by replacing each column in the PCM with random permutation on lift (e.g., same value needed in each row for the column (e.g., weight=2)), values randomly chosen by or with columns, which may apply only to parity and/or parity extension block(s), and reflect in the PCM specification; [0058]).

Regarding claim 38, Loncke discloses wherein the sending the rate-matched codeword sequence comprises: dividing the rate-matched codeword sequence into a plurality of bit packets, interleaving bits in each bit packet of the plurality of bit packets respectively, and mapping each interleaved bit packet to a constellation modulation symbol (each section of Z bits may be applied a circular shift 902, as illustrated in FIG. 9. In some examples, the circular shift pattern, and similarly the number of rows and columns for a row/column interleaver, may be pseudo-random, may be determined as a function of the parameters Z, a modulation order (e.g., quadrature phase shift keying (QPSK), QAM 256 etc.), a column index, a repetition index, or the number of times around the circular buffer for a particular group of Z bits within the rate-matched stream m in FIG. 8D, and/or may be a predetermined rule; [0074].
an interleaver pattern as a function of Z, a modulation order (e.g. QPSK, QAM 256 etc.), a column index, a repetition index, and/or the number of times around the circular buffer for a particular group of Z bits within the rate-matched stream m (e.g., shown in FIG. 8C and FIG. 8D), may be used in one or more of the 5G NR rate matching and interleaver steps; [0083]).

Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 31.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 32.
Regarding claim 44, the claim is interpreted and rejected for the reasons cited in claim 36.
Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 37.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 38.
Regarding claim 47, the claim is interpreted and rejected for the reasons cited in claim 31.
Regarding claim 48, the claim is interpreted and rejected for the reasons cited in claim 32.

Allowable Subject Matter
Claims 33-35, 41-43, and 49-50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claims 34-35, 41-43, and 49-50 mutatis mutandis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20180152205), “METHOD OF PERFORMING INTERLEAVING USING LDPC AND COMMUNICATION APPARATUS THEREFOR.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413